“ Harwell, J.,
dissenting. Paragraphs “C” and “D” of the plea of the defendants Reynolds and Booker, the indorsers, set up the following as a defense: “There was no consideration for these defendants signing said note, these defendants receiving no consideration for so signing said note, the signing of said note by these deféndants being a nude pact. These defendants further say there was no consideration flowing to the original makers of said note, by reason of these defendants signing said note, and there was nothing done by said Battle or plaintiff by reason of these .defendants signing said note that extended the time of payment of said note, or withheld said plaintiff or Battle from taking any legal action thereon.” The indorsement on the note given by Ott to one Battle for the principal sum of $137.50, due October 15, 1916, was as follows: “We, the undersigned, hereby indorse and guarantee the payment of the within note and title as follows: $68.75 on Nov. 1st, 1916, and.balance on Jan. 15, 1917. This August 5th, 1916. [Signed] J. M. Reynolds. W. R. Booker.” In the opinion of the writer, this portion of the plea set up a good defense, and the court erred in striking it. It is true that an extension of the time by the payee or holder to the maker of the note would be a sufficient consideration for the accommodation indorsement by Reynolds and Booker, but whether this was done or not is a question .of fact to be passed on by the jury.
Moreover it appears that the attachment was sued out and the declaration filed for the full amount of the note, prior to the time the balance on the note was payable by the indorsers, which was January 15, 1917. This seems to negative the fact that the payee or holder ever agreed to an extension. The writer is therefore of the opinion that the court erred in striking the portion of the plea above referred to, and in directing a verdict for the plaintiff.